FILED
                            NOT FOR PUBLICATION                             JUL 05 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-35506

              Plaintiff - Appellee,              D.C. No. 2:08-cv-00158-FVS

  v.
                                                 MEMORANDUM *
RONALD JAMES DAVENPORT,
individually and as a marital community,

              Defendant - Appellant,

  and

JENNIFER J. DAVENPORT, individually
and as a marital community; et al.,

              Defendants.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                             Submitted June 26, 2012 **




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

      Ronald James Davenport appeals pro se from the district court’s default

judgment in the United States’ action to reduce to judgment unpaid federal income

tax assessments. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion. Stars’ Desert Inn Hotel & Country Club, Inc. v. Hwang, 105

F.3d 521, 524 (9th Cir. 1997). We affirm.

      The district court did not abuse its discretion by entering a default judgment

against Davenport as a sanction after Davenport repeatedly refused to submit to

any discovery despite being compelled by the court to do so and warned that

failure to comply could lead to an entry of default judgment. See id. (discussing

factors for district court to consider before entering default judgment as a

sanction); see also Fed. R. Civ. P. 37(b)(2)(A)(vi) (permitting default judgment as

a sanction for failing to comply with a discovery order).

      Davenport’s remaining contentions are unpersuasive.

      Davenport’s motion entitled “Complaint on Claim for Common Law

Immunity Joined with a Petition for Writ of Habeas Corpus” filed on July 12,

2010, is denied.

      AFFIRMED.




                                           2                                   10-35506